Citation Nr: 1130329	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-15 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include the threshold matter of whether the appellant is his lawful surviving spouse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to October 1945.  The appellant seeks to establish that she is the surviving spouse for VA death benefits purposes.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  Because a threshold matter in any claim seeking VA benefits is whether the claimant is a proper claimant (see Aguilar v. Derwinski, 2 Vet. App. 21 (1991)), and here it has not been established that the appellant is the surviving spouse of the deceased Veteran (and thus a proper claimant for death benefits), that is the issue before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

As was noted above, the threshold question in any claim seeking VA benefits is whether the claimant is a proper claimant; here it is whether the appellant is the surviving spouse of the deceased Veteran on whose service the claim for VA death benefits is based.  As the claimant indicated in her August 2006 claim for dependency and indemnity compensation (DIC) benefits that she did not live continuously with the deceased Veteran from the date of their marriage until his death, there is a suggestion in the record that she may not be a proper claimant for DIC benefits.  That matter has not been fully addressed by the agency of original jurisdiction, and must be resolved prior to merits review of the DIC benefits claim.  
On February 6, 2007, the RO denied the appellant's claim seeking service connection for the cause of the Veteran's death on the merits.  On February 14, 2007, a decisional letter denied the claim on the basis that the appellant had not submitted evidence that she lived with the Veteran from the date of their marriage until the date of his death (and thus was not the surviving spouse).  The appellant submitted correspondence that may be construed as a timely notice of disagreement (NOD) with the February 14, 2007 decisional letter.  A statement of the case (SOC) has not been issued addressing the threshold issue whether the appellant is the surviving spouse of the deceased Veteran (and thus a proper claimant for death benefits).  Under Manlicon v. West, 12 Vet. App. 238 (1999), in such a case the Board must instruct the RO that the matter remains pending in appellate status, and requires further action.  It is noteworthy that this matter is not before the Board at this time, and will only be before the Board if the appellant files a timely substantive appeal.   

Regarding the underlying claim of entitlement to DIC benefits, the appellant contends that the Veteran was exposed to asbestos during his military service, and that such exposure contributed to cause his death in December 2005.  

The Veteran's service personnel records show that he served in the Navy onboard various Navy vessels.  Postservice medical evidence includes a July 1992 private treatment report by Dr. R.A.R. noting that chest X-ray revealed small irregularly shaped opacities seen in the lateral lungs accompanied by left pleural thickening.  It was opined that " [c]hest X-ray changes such as these are often seen following asbestos exposure and are compatible with the diagnosis of asbestosis."  A January 1996 private pulmonary function examination revealed findings consistent with combined moderate obstructive and mild restrictive defects.  In February 2004 private provider Dr. J.B. opined that "the results of the physical examination, health history, sea service history, and the test results, in my opinion, lead to the diagnosis of disabling interstitial and pleural disease that is a direct result of shipboard exposure to asbestos fibers."  The Veteran's death certificate shows that the immediate cause of his death was atherosclerosis, and that tobacco use contributed to cause his death.  Diabetes mellitus was listed as an underlying cause of death, and hypertension and chronic renal failure were listed as significant conditions contributing to death.  The Veteran had not established service connection for any disability.  

If the appellant should be determined to be the Veteran's surviving spouse and a proper claimant for the benefit sought, further development of the record would be required to comply with VA's duty to assist her in the development her claim.  Because the appellant's claim involves asbestosis or other asbestos-related diseases, VA must analyze the Veteran's claim under the guidelines set forth in Veterans Benefits Administration (VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  These provisions were rescinded and are now found at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, which was effective from December 13, 2005.  VA has also issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1998).  The guidelines provide, in part, that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or postservice occupational and other asbestos exposure, and that a determination must be made as to whether there is a relationship between asbestos exposure in service and the claimed disease, keeping in mind the latency period and exposure information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); McGinty, 4 Vet. App. at 432.  In the present case, the record does not reflect there has been any type of development regarding asbestos exposure (as mandated by VA guidelines).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should issue an appropriate SOC addressing the matter of whether the appellant is the surviving spouse of the deceased Veteran (and thus a proper claimant for DIC based on his service).  The appellant must be advised of the time limit for filing a substantive appeal.  The RO should follow-up on any response.

If the determination remains that the appellant is not a proper claimant for the benefit sought, that matter should be returned to the Board for appellate consideration.  

2.  If (and only if) the RO should find, based on the appellant's response or follow-up that she is a proper claimant for the benefit sought, the claim seeking DIC benefits should be reviewed on the merits, and handled in accordance with established appellate practice.  In particular, the RO should arrange for all VA manual- mandated development necessary to properly adjudicate claims based on asbestos exposure, to include a determination regarding the extent of any exposure to asbestos both in service and subsequent to service.  

3.  If it is determined that the Veteran indeed was exposed to asbestos in service, the RO should then arrange for the Veteran's claims file to be reviewed by an appropriate VA physician who should provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that the exposure to asbestos during service resulted in a disability that caused, or materially contributed to cause, his death.  The reviewing physician must explain the rationale for the opinion.  

4.  The RO should then readjudicate the DIC claim (on the merits).  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

